Citation Nr: 1451254	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-21 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased compensable evaluation for service-connected hemorrhoids.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to a total rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran perfected a timely appeal of these determinations.

A review of the Virtual VA paperless claims processing system revealed copies of the Veteran's VA outpatient treatment records.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left ankle disability been raised by the record via an April 2013 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran did not have large or thrombotic hemorrhoids that were irreducible, with excessive redundant tissue, evidencing frequent recurrences, bleeding with secondary anemia or fissures at any time during the pendency of the appeal.

2.  Sleep apnea was not present in service and is not otherwise shown to be related to service.

3.  A left ankle disability was not present in service and is not otherwise shown to be related to service.

4.  The Veteran's service-connected disability, hemorrhoids, does not prevent him from engaging in gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for hemorrhoids have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.31, 4.114, Diagnostic Code 7336 (2014).

2.  Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  Service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Additionally, in a claim for an increased evaluation, such as in regard to the Veteran's service-connected hemorrhoids, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in letters dated March 2010, April 2010, and March 2011 that contained all of the required notice.  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in a June 2012 statement of the case (SOC).  The Board finds that VA's duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs)  and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the RO attempted to ascertain whether the Veteran had applied for SSA benefits and whether any medical records may be associated with such claim.  In September 2010, SSA indicated that there was no record of the Veteran having ever filed a claim for benefits.  The Veteran was notified of such and given an opportunity to submit any additional evidence in his possession in October 2010 and the actions were memorialized in a memorandum.

Additionally, VA provided the Veteran with medical examinations that were adequate because the examiner reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With regard to the issues of sleep apnea and a left ankle disability, the Board finds that VA examinations are not warranted.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Board finds that no VA examination is required to resolve the aforementioned claims because, although the Veteran has presented evidence of current disabilities, he has not presented evidence establishing any in-service event, disease, or injury upon which to even consider a relationship.  See 38 C.F.R. §§ 3.303.  Thus, the second McLendon element is not met, thereby rending the third and fourth elements moot.

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Legal Criteria

Increased Evaluations


Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods. 

The Veteran's hemorrhoids are currently evaluated as 0 percent disabling in accordance with the General Rating Formula for the Digestive System under the disability criteria set forth at 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under those criteria, a noncompensable evaluation is assigned for hemorrhoids that are mild or moderate.  Id.  A 10 percent evaluation is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.

TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for chronic disabilities, such as arthritis indicated in the Veteran's VA outpatient treatment records related to his left ankle, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Hemorrhoids

The Veteran contends that his service-connected hemorrhoids are worse than reflected by his current noncompensable evaluation.  

A review of the Veteran's VA outpatient treatment records reveals that in November 2010 he was seen with complaints of sore hemorrhoids after bowel movements with constipation.  The examiner noted that there was no bleeding and the hemorrhoids were non-tender.  In a March 2012 note, it was indicated that the Veteran had a history of hemorrhoids with occasional flare-ups.

The Veteran was provided with a VA examination in December 2009.  At this examination, the examiner noted that the Veteran denied any instances of thrombosis or bleeding.  The Veteran complained of pain and discomfort with flare-ups.  The examiner found no functional impairment as a result of the Veteran's condition.

The Veteran was provided with an additional VA examination in May 2010.  At this examination, the examiner noted that the Veteran complained of increasing fecal incontinence.  The Veteran indicated increased soilage and the use of pads.  The Veteran denied any instances of bleeding.  There was no indication of bleeding or thrombosis noted at the examination.  The examiner found no functional impairment as a result of the Veteran's condition.

The Veteran was provided with an additional VA examination in May 2010.  At this examination, the examiner noted that the Veteran complained of increasing fecal incontinence.  The Veteran indicated increased soilage and the use of pads.  The Veteran denied any instances of bleeding.  There was no indication of bleeding or thrombosis noted at the examination.  The examiner found no functional impairment as a result of the Veteran's condition.  The examiner opined that the fecal incontinence would not be related to the Veteran's hemorrhoids or the result of the surgery that was performed on his thrombosed hemorrhoid in military service.  In support, he provided that the Veteran's medical records in 2006 showed that he had a natural sphincter tone and did not develop fecal incontinence until much later.  Additionally, there was no support in accepted medical literature that surgery on a thrombosed hemorrhoid would cause delayed onset fecal incontinence.  The examiner further opined that the Veteran's condition would not result in him being found to be unemployable.

Sleep Apnea

The Veteran contends that his currently diagnosed sleep apnea is related to military service.

A review of the Veteran's STRs was negative for any complaints or diagnosis related to any sleep disorders.

A review of the Veteran's VA outpatient treatment records reveals that he has been diagnosed and treated for sleep apnea since 2003.  The Veteran is treated for this condition with the use of a continuous positive airway pressure (CPAP) machine.  These records are absent for any etiological discussion of the Veteran's sleep apnea relating it to military service.

Left Ankle Disability

The Veteran contends that his currently diagnosed left ankle disability is related to military service.  The Veteran has stated that he injured his left ankle in February 1995 and had surgery performed to correct it.  Since that time he claims that his condition has gotten worse, interfering with his ability to ambulate independently and causing him to retire in 1996 from his occupation as a barber.

A review of the Veteran's STRs was negative for any complaints or diagnosis related to any left ankle injuries or conditions.

A review of the Veteran's VA outpatient treatment records reveals that he has been diagnosed and treated for a left ankle disability since 1995.  The Veteran injured his left ankle in February 1995 and surgery was performed to correct it.  These records are absent for any etiological discussion of the Veteran's left ankle disability relating it to military service.  There is no indication that military service or a service-connected disability caused the Veteran's left ankle injury in February 1995.  There is further no indication of any injury to the left ankle prior to that date. 

TDIU

The Veteran contends that he is unemployable due to his non service-connected left ankle disability.  To this effect, the Veteran has stated that he has not worked since he retired as a barber in 1996 due to the results of his left ankle injury and its subsequent surgery.






Analysis

Hemorrhoids

The medical evidence of record revealed that the Veteran has suffered pain related to his hemorrhoids as well as fecal incontinence.  However, the April 2011 VA examiner found that the fecal incontinence was not attributed to the Veteran's hemorrhoid condition.  As such, the Veteran's complaints of pain and discomfort, denoting mild to moderate symptoms are supported by the most probative evidence of record.  Additionally, the record does not show any symptoms of thrombosis, bleeding, or fissures at any time during the pendency of the appeal.  Therefore, the Board finds that the most probative evidence of record does not show that the Veteran met the criteria for compensable evaluation for his hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).   In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected hemorrhoids, but the evidence reflects that those manifestations, namely the presence of thrombosis, bleeding with accompanying anemia, or fissures, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hemorrhoids.  The Veteran has not described any exceptional or unusual features associated with his disability or described how his hemorrhoids affects his functioning in an exceptional or unusual manner.   Rather, VA examiners have noted that the Veteran's condition does not result in any functional impairment and would not cause the Veteran to be unemployable.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

The Board has considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim, the Board finds that this doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert, 1 Vet. App. at 49.   

Sleep Apnea

In the present case, the Board finds that the Veteran has a current diagnosis of sleep apnea, as confirmed by the diagnoses shown in the Veteran's VA outpatient treatment records via sleep study.  However, the Board finds that the Veteran has not presented evidence of an in-service injury, event, or disease relating to any sleep disorders.  In this regard, the Veteran's STRs were notably absent for such discussion and the Veteran has offered no additional statements or explanations as to any possible circumstances under which his sleep apnea could be related to military service.  In sum, the Board finds that Veteran's claim does not meet the second Hickson element and, thus, any further inquiry into the finding of a nexus between his current diagnosis and military service is rendered moot.  See Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. at 506; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.  Hence service connection is denied.

The Board has considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim, the Board finds that this doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert, 1 Vet. App. at 49.   

Left Ankle Disability

In the present case, the Board finds that the Veteran has a current diagnosis of a left ankle disability due to a 1995 injury and subsequent surgery, as confirmed by the diagnoses shown in the VA outpatient treatment records.  However, the Board finds that the Veteran has not presented evidence of an in-service injury, event, or disease relating to any left ankle conditions or injuries.  In this regard, the Veteran's STRs were notably absent for such discussion and the Veteran has offered no additional statements or explanations as to any possible circumstances under which his left ankle disability could be related to military service.  In sum, the Board finds that Veteran's claim does not meet the second Hickson element and, thus, any further inquiry into the finding of a nexus between his current diagnosis and military service is rendered moot.  See Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. at 506; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.  Hence service connection is denied.

The Board has considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim, the Board finds that this doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert, 1 Vet. App. at 49.   

TDIU

The Veteran is currently only service-connected for hemorrhoids that is 0 percent disabling.  Therefore, the Veteran does not have a minimum rating of 60 percent or a combined rating of at least 70 percent for consideration of a TDIU under 38 C.F.R. § 4.16(a) and entitlement to a schedular TDIU is not warranted.

As the Veteran does not meet the applicable percentage standards, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Of note, the Veteran has stated on a number of occasions that he is unemployable due to his non service-connected left ankle disability.  Nonetheless, after a review of the competent evidence of record, the Board finds that referral of the TDIU issue for extra-schedular consideration is also not warranted.

The Veteran has provided that he injured his left ankle in 1995 and stopped working as a barber shortly thereafter in 1996.  The Veteran has not worked since that time.

A review of the Veteran's VA treatment records did not reveal any evidence dispositive of the issue of the Veteran's employability.  Furthermore, VA examinations provided in May 2010 and April 2011, which took the Veteran's service-connected hemorrhoids condition into account solely in and of itself, found that the Veteran's condition did not prevent the Veteran from gainful employment in any capacity. 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  Here, the probative medical evidence of record shows that the Veteran is not rendered unemployable due to a service-connected disability.  Rather, the Veteran himself contends that his non service-connected left ankle condition, and not his service-connected hemorrhoids, prevent him from obtaining and maintaining gainful employment.  As non service-connected conditions cannot be considered as a basis for a grant of TDIU, the Veteran's contentions further illustrate that his service-connected hemorrhoid do not present such an impediment to employability.  Rather this fact, coupled with the VA examiners' opinions that the Veteran's condition has no effect on his employability due to its mild nature, provides support that the Veteran is not unemployable due to a service-connected condition.  Accordingly, referral of the TDIU issue for extra-schedular consideration is not required.


ORDER

Entitlement to an increased compensable evaluation for service-connected hemorrhoids is denied.

Entitlement to service connection for sleep apnea is denied.




Entitlement to service connection for a left ankle disability is denied.


Entitlement to a total rating based on individual unemployability (TDIU) is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


